Title: To Thomas Jefferson from James Monroe, 3 March 1801
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond 3. March 1801.

Yours of the 15th. (last) was left here by Mr. Tyler while I was on a trip to Albemarle. The necessity I was under of remaining here while the affr. at Georgetown was depending had delayed some arrangements on my plantation of importance to me. as soon as that affr. was settled I went up for a few days and was sorry to find on my return that Mr. Tyler had passed in my absence. I lose the details he wod. have given me, but only details, for knowing the men & the dilemma they were in, I presume I am not much at a loss for the spirit wh. animated them. A compromise of any kind wod. have ruined the republican interest of our country. It wod. have confounded parties, & principles, thereby bewildered the understanding & checked the ardor of the people. It wod. have covered in part the past enormities & propped the declining fortunes of the tory faction. There is no political error more to be avoided, than a step wh. gives cause to suspect, an accomodation with that party, or coloring to an opinion it is feared or respected. Such a step wod. shake the republican ranks, & prove the foundation of a growing interest to its antagonist. The royalist faction has lost deservedly the publick confidence. It will sink under its own weight if we leave it to itself. I hint this to remark that in the course I took, I wod. never consider, what was likely to pass the Senate, but what in itself was just & right, pursuing it with decision, & risking the consequences with the people. By such a course the Senate will be driven before the wind. By a spirit of accomodation it will daily gain ground, be called a spartan band, & the republican cause be overwhelmed. Be assured, with the leaders of the royalist party you will never have a friend. with principles so opposit, it is impossible you shod. The way is, to draw off the mass of the people by a wise, firm, yet moderate course, from those leaders, and leave them to the ignominy they merit. The spirit of the republican party must be supported and preserved, which can only be done by a bold and magnanimous policy. When you came into the admn. of this State the firmness and decision which you shewed in the case of Hamilton, at a time when Washington suffered our people to perish in the jails & prison ships of N. York, by a pusilanimous and temporising policy, advanc’d yr. fame & served the cause. The publick opinion expects some tone to be given yr. admn. immediately, & it will not long balance before it is formed, or the subject of what they are to expect from it. There is a conflict of principle & either democracy, that is the govt. of the people, or royalty must prevail. The opposing parties can never be united,  I mean the leaders of them, because their views are as opposit as light & darkness. You always had the people and now have the govt. on yr. side, so that the prospect is as favorable as cod. be wished. At the same time it must be admitted you have much trouble, and difficulty to encounter. many friends may grow cool from disappointment; the violent who have their passions too much excited, will experience mortification, in not finding them fully gratified: in addition to which it is to be observed, that the discomfited tory party, profiting of past divisions & follies wh. have contributed much to overwhelm them, will reunite thier scattered force agnst us. This party has retired into the judiciary, in a strong body where it lives on the treasury, & therefore cannot be starved out. While in possession of that ground it can check the popular current which runs against them, & seize the favorable occasion to promote reaction, wh. it does not despair of. It is a desperate party because it knows it has lost the publick confidence. It will intrigue with foreign powers & therefore ought to be watched. Your difficulties will indeed be great, yet I trust and believe you will surmount them, if you will pursue the dictates of yr. excellent judgment rather than the benevolent suggestions of yr. heart. I have written you in haste for the post, and have rather sought to throw intelligibly my ideas before you, than to give them form, being perfectly satisfied you will properly appreciate the motive wh. has led me into the freedom of this communication. most sincerely & affectionately yours.

Jas. Monroe

you see that Adams has done every thing in his power to embarrass yr. admn. In some of his appointments too he has nominated his enemies to strengthen his party. This shews that personal hatreds are sacrificd to the good of the cause.

